DETAILED ACTION
This Office Action is in response to the application filed on May 17, 2022. Claims 1-14 and 17-18 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1, 3, and 10-11 and the cancellation of claims 15-16 have been fully considered. 
In light of these amendments, the previous rejection with respect to 35 U.S.C. 101 is withdrawn.
Response to Argument
Applicant's arguments and amendments received May 17, 2022 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that neither Takao nor Evanicky discloses an inclined portion that is inclined in a direction away from the external placement surface when the stand is on the external placement surface. This language corresponds to the newly amended language of claims 1, 12, and 13. 
As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0366901 (“Ye”), which corresponds to a provisional application filed May 16, 2019, in view of U.S. Patent Publication No. 2021/0400294 (“Chen”), which corresponds to a provisional application filed April 9, 2019 and further in view of U.S. Patent Publication No. 2022/0086484 (“Zhang”), which corresponds to a foreign priority application dated June 8, 2019.
With respect to claim 1, Ye discloses the invention substantially as claimed, including 
A decoding method performed by a decoding apparatus (see Figs. 4 and 7, items 410, 710, ¶10, describing a method for decoding performed by a decoder), the decoding method comprising:
acquiring a combined inter-picture merge and intra-picture prediction (CIIP) enabled flag included in a sequence parameter set from a bitstream and a general merge flag from a bitstream (see ¶¶107 (incl. eq. 4), 110-111, 116, 119, Table 3, showing and describing the signaling by the encoder and acquiring by the decoder of an allowCIIP SPS flag which is based on an SPS CIIP enable flag in the bitstream SPS and ¶148 describing a general merge flag);
determining whether a regular merge flag is included in the bitstream based on the CIIP enabled flag and a size of a current block (see Fig. 8, item 810, ¶¶107 (incl. eq. 4), 111-112, 119, showing and describing determining whether a regular merge flag is included in the bitstream based on allowCIIP which is based on the sps CIIP enabled flag and the size of the current block);
parsing the regular merge flag in the bitstream based on that a condition based on the CIIP enabled flag and a condition based on the size of the current block are satisfied (see citations and arguments with respect to elements above and Fig. 8, items 810 and 812, describing that the regular merge flag is parsed in the bitstream based on the CIIP enabled flag condition and a size condition being satisfied);
…
Wherein based on the condition based on the CIIP enabled flag and the condition based on the size of the current block not being satisfied, the regular merge flag is not parsed (see citations and arguments with respect to elements above and Fig. 8, items 810 and 812, describing that the regular merge flag is parsed in the bitstream based on the CIIP enabled flag condition and a size condition being satisfied and not parsed when these conditions are not satisfied)
The provisional support for Ye does not explicitly disclose the encoding/decoding components that make use of the regular merge flag in prediction, i.e., it does not explicitly disclose generating prediction samples of the current block based on the regular merge flag; and generating a reconstructed picture based on the prediction samples.
However, in the same field of endeavor, Chen discloses such encoding/decoding components and the generation/use of the regular merge flag: 
generating prediction samples of the current block based on the regular merge flag (see Abstract, Fig. 2, items 208-214, ¶¶7, 45-46, 133, 136-137, showing and describing that the decoder predicts based on a merge mode as indicated by a flag, e.g., regular merge mode as indicated by the regular merge flag, uses this merge mode to generate motion information and thus a prediction/residual and reconstructs the blocks therefrom, i.e., generates prediction samples of the current block based on the regular merge flag); and
generating a reconstructed picture based on the prediction samples (see citations and arguments with respect to element above, describing that a reconstructed image is generated from the prediction residual/samples).
At the time of filing, one of ordinary skill would have been familiar with encoder and decoder function and the use of merge mode candidates and mode flags, including the regular merge flag, in their prediction and have understood that, as evidenced by Ye, such flags (e.g., the regular merge flag) were known to be used in prediction in conjunction with known typical prediction encoding/decoding functions (e.g., deriving prediction samples, determining and encoding residual samples/residual information therefrom, deriving and encoding/signaling prediction mode information, decoding/generating prediction samples and reconstructing  images therefrom). Accordingly, to such a person, using Ye’s merge flags, including its regular merge flag, to accomplish such a prediction and reconstruction within the known encoding/decoding prediction functions would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for using the regular merge flag (or lack thereof) described in Ye to accomplish prediction and reconstruction within the known encoding/decoding prediction functions taught by Chen.
Ye/Chen does not explicitly disclose
However, in the same field of endeavor, Zhang discloses
With respect to claim 2, Ye discloses the invention substantially as claimed. As described above Ye in view of Chen and Zhang discloses all the elements of independent claim 1. Ye/Chen/Zhang additionally discloses: 
wherein the condition based on the size of the current block is that a product of a height of the current block and a width of the current block is 64 or greater (see citations and arguments with respect to claim 1 above and Ye ¶¶107, 116, describing that allowCIIP is based on whether cbwidth*cbheight is 64 or greater, i.e., a product of a height of the current block and a width of the current block is 64 or greater). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 3, Ye discloses the invention substantially as claimed. As described above Ye in view of Chen discloses all the elements of independent claim 1. Ye/Chen additionally discloses: 
wherein each the condition based on the size of the current block is that a height of the current block and a width of the current block are smaller than 128 (see citations and arguments with respect to claims 1 and 2 above, describing that allowCIIP is based on whether cbwidth and cbheight are smaller than 128, i.e., each the condition based on the size of the current block is that a height of the current block and a width of the current block are smaller than 128). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 4, Ye discloses the invention substantially as claimed. As described above Ye in view of Chen discloses all the elements of independent claim 1. Ye/Chen additionally discloses: 
wherein the condition based on the CIIP enable flag is that a value of the CIIP enabled flag is 1 (see citations and arguments with respect to claim 1 above and Ye ¶107, showing and describing that allowCIIP and thereby whether the regular merge flag is parsed depends on where the CIIP enabled flag is 1). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 5, Ye discloses the invention substantially as claimed. As described above Ye in view of Chen discloses all the elements of independent claim 1. Ye/Chen additionally discloses: 
further comprising: 
acquiring a coding unit (CU) skip flag indicating whether a skip mode is applied to the current block from the bitstream, 
wherein the parsing of the regular merge flag includes parsing the regular merge flag from the bitstream based on that a condition based on the CU skip flag is further satisfied (see citations and arguments with respect to claim 1 above and Ye ¶¶106-107, 116, Table 3, showing and describing acquiring a CU skip flag indicating whether skip mode is applied to the current CU and that allowCIIP and thereby whether the regular merge flag is parsed further depends on the CU skip flag, i.e., wherein the parsing of the regular merge flag includes parsing the regular merge flag from the bitstream based on that a condition based on the CU skip flag is further satisfied). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 6, Ye discloses the invention substantially as claimed. As described above Ye in view of Chen discloses all the elements of dependent claim 5. Ye/Chen additionally discloses: 
wherein the condition based on the CU skip flag is that a value of the CU skip flag is 0 (see citations and arguments with respect to claims 1 and 5 above, describing that allowCIIP is 1 and the regular merge flag is parsed where cu_skip_flag is 0, i.e., wherein the condition based on the CU skip flag is that a value of the CU skip flag is 0). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
With respect to claim 7, Ye discloses the invention substantially as claimed. As described above Ye in view of Chen discloses all the elements of independent claim 1. Ye/Chen additionally discloses: 
wherein the sequence parameter set includes a partitioning mode enabled flag performing prediction by dividing the current block into two partitions, and
the acquiring of the regular merge flag includes parsing the regular merge flag from the bitstream based on that the condition based on the CIIP enabled flag and the condition based on the size of the current block are not satisfied and a condition based on information on the current block and a condition based on the partitioning mode enabled flag are satisfied (see citations and arguments with respect to claim 1 above and Ye Fig. 8, item 810, ¶¶108 (incl. eq. 5), 117, 119, showing and describing that the regular merge flag is signaled/parsed where the CIIP enabled flag and the size condition of the current block are not satisfied, but allowTriangle is satisfied and that allowTriangle is based on sps_triangle_enabled_flag, i.e., a condition based on the partitioning mode enabled flag are satisfied, and based on whether the slice type is B, i.e., a condition based on information on the current block). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, Ye discloses the invention substantially as claimed. As described above Ye in view of Chen discloses all the elements of dependent claim 7. Ye/Chen additionally discloses: 
wherein the condition based on the information on the current block is that a type of a slice including the current block is a B slice (see citations and arguments with respect to claims 1 and 7 above, describing that the condition based on information on the current block is that a type of a slice including the current block is B slice). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 9, Ye discloses the invention substantially as claimed. As described above Ye in view of Chen discloses all the elements of dependent claim 7. Ye/Chen additionally discloses: 
wherein the condition based on the partitioning mode enabled flag is that a value of the partitioning mode enabled flag is 1 (see citations and arguments with respect to claims 1 and 7 above, describing that the condition based on information on the partitioning mode enabled flag is that a value of the partitioning mode enabled flag is 1). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, Ye discloses the invention substantially as claimed. As described above Ye in view of Chen discloses all the elements of independent claim 1. Ye/Chen additionally discloses: 
An encoding method performed by an encoding apparatus (see Ye Abstract, Figs. 5-6, item 503, 603, ¶10, describing an encoding method performed by an encoding apparatus), the encoding method comprising:
determining a prediction mode of a current block (see Ye ¶¶10, 73, describing that the encoder checks for a flag of a prediction mode of the current block, i.e., determines a prediction mode of a current block);
deriving prediction samples of the current block based on the prediction mode (see Chen Fig. 1, items 110-128, ¶¶34-36, showing and describing that based on this mode, predictors/prediction samples are generated);
deriving residual samples based on the prediction samples (see citations and arguments with respect to element above, describing deriving a residual based on the prediction samples);
generating residual information based on the residual samples (see Chen ¶36, describing that residual data is transformed/quantized, i.e., residual information is generated based on the residual samples);
generating information on the prediction mode based on the prediction mode (see Chen ¶¶34-36, 61, 80, describing generating information on the prediction mode, e.g., a merge index, based on the prediction mode); and
encoding image information including the information on the prediction mode and the residual information (see Chen ¶¶36, 61, describing that the quantized/transformed residual and the prediction mode information are encoded),
wherein the image information further includes a sequence parameter set (see Ye, ¶¶95, 106, describing that the encoded image information includes an SPS),
the sequence parameter set includes a combined inter-picture merge and intra-picture prediction (CIIP) enabled flag (Ye, ¶¶106-107, 116, describing that the SPS includes a CIIP enabled flag), and
the image information includes a regular merge flag based on that a condition based on the CIIP enabled flag and a condition based on a size of the current block are satisfied (see citations and arguments with respect to corresponding element of claim 1 above describing that the image information may include a regular merge flag based on CIIP enabled and size conditions). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 11, Ye discloses the invention substantially as claimed. As described above Ye in view of Chen discloses all the elements of independent claim 10. Ye/Chen additionally discloses: 
wherein the condition based on the size of the current block is that a product of a height of the current block and a width of the current block is 64 or greater, and each the condition based on the size of the current block is that a height of the current block and a width of the current block are smaller than 128 (see citations and arguments with respect to corresponding elements of claims 2 and 3 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 11.
With respect to claim 12, Ye discloses the invention substantially as claimed. As described above Ye in view of Chen discloses all the elements of independent claim 10. Ye/Chen additionally discloses: 
wherein the condition based on the CUP enable flag is that a value of the CIIP enabled flag is 1 (see citations and arguments with respect to corresponding element of claim 4 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 12.
With respect to claim 13, Ye discloses the invention substantially as claimed. As described above Ye in view of Chen discloses all the elements of independent claim 10. Ye/Chen additionally discloses: 
wherein the image information includes a coding unit (CU) skip flag indicating whether a skip mode is applied to the current block, and the image information includes the regular merge flag based on that a condition based on the CU skip flag is further satisfied (see citations and arguments with respect to corresponding element of claim 5 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 13.
With respect to claim 14, Ye discloses the invention substantially as claimed. As described above Ye in view of Chen discloses all the elements of independent claim 10. Ye/Chen additionally discloses: 
wherein the condition based on the CU skip flag is that a value of the CU skip flag is 0 (see citations and arguments with respect to corresponding element of claim 6 above). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 14.
With respect to claim 15, claim 15 recites the elements of claim 1 in computer-readable medium form rather than method form. Ye discloses that its method may be embodied in software stored within hardware and executed by a processor (see ¶157). Accordingly, the disclosure recited with respect to claim 1 also applies to claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481